BRETT, Presiding Judge,
dissents:
The issue before this Court is not one of taking judicial notice or allowing supplementation of the record. Laws 1979, ch. 44, §§ 3 and 4 (now 11 O.S.Supp.1980, §§ 14-109 and 14-110), require that municipal penal ordinances must be published in permanent form every ten years, with a supplement every other year; and these ordinances must be filed with the Clerk of the Oklahoma Supreme Court. If these procedures are not followed the ordinances are unenforceable. The Oklahoma City municipal ordinances were issued in a bound volume in 1970. The volumes on file with the Clerk of the Supreme Court show that they are updated through December 31, 1976. After that date nothing was filed until September 30, 1980, when a 1978 supplement was filed.
The obvious implication is that Oklahoma City’s penal ordinances were unenforceable from December 31, 1978, through September 29, 1980. The appellant was stopped on September 8, 1980, and there was no valid penal ordinance on that date. His conviction should be reversed.